COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR
Style:                              Javier Noel Campos
                                    v. The State of Texas
Date motion filed*:                 February 14, 2014
Type of motion:                     Extension of time to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 October 10, 2013
         Number of previous extensions granted:             2                  Current Due date: February 14, 2014
         Date Requested:                                    May 19, 2014

Ordered that motion is:

          Granted in part, denied in part
                     If document is to be filed, document due: March 19, 2014
                              The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          If the brief is not filed by March 19, 2014, the Court may set a date for appellant’s counsel to appear and
          show cause why appellant’s brief was not timely filed.




Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: March 6, 2014




November 7, 2008 Revision